            Case 5:19-cv-00281-HE Document 23 Filed 05/21/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


 MARK E. SCHELL,                            )
                                            )
                        Plaintiff,          )
                                            )
 -vs-                                       )   Case No. CIV-19-281-F
                                            )
 NOMA GURICH, Chief Justice of the          )
 Oklahoma Supreme Court, et al.,            )
                                            )
                        Defendants.         )


                                     RECUSAL ORDER

        Pursuant to 28 U.S. C. § 455, I recuse from the above-referenced case and

direct the Clerk of the Court to place this case number in the random draw for

reassignment to another judge of this court.

        IT IS SO ORDERED this 21st day of May, 2019.




19-0281p001.docx.docx
